Case 20-61915-bem         Doc 65    Filed 10/26/20 Entered 10/26/20 10:12:09             Desc Main
                                    Document     Page 1 of 9



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                            :       CHAPTER 11
                                                  :
GORDON JENSEN HEALTH CARE                         :       CASE NO. 20-61915- BEM
ASSOCIATION, INC.,                                :
                                                  :
DEBTOR.

     UNITED STATES TRUSTEE’SOBJECTION TO DISCLOSURE STATEMENT
      AND PLAN OF GORDON JENSEN HEALTH CARE ASSOCIATION, INC.

         Nancy J. Gargula, United States Trustee for Region 21, by and through her undersigned

counsel, objects to final approval of the Disclosure Statement for Gordon Jensen Health Care

Association, Inc., (“Disclosure Statement”) [Dkt. #56] and confirmation of the Plan of Liquidation

(“Plan”) [Dkt. #55]. In support of the objection, the UST states:

   1. This case commenced with the filing of a voluntary petition for Chapter 11 relief under

         Title 11 of the Bankruptcy Code, 11 U.S.C. 1101, et seq. on February 1, 2020.

   2. Debtor filed its Disclosure Statement and Plan on August 28, 2020.

   3. On September 1, 2020, the Court entered its Order noticing the confirmation hearing and

         noticing the time fixed for filing objections to the Disclosure Statement [Dkt. #57]. The

         hearing to consider the approval of the Disclosure Statement scheduled for October 6, 2020

         at 11:00 a.m., but subsequently reset to November 3, 2020. This objection is timely.

                           OBJECTION TO DISCLOSURE STATEMENT

         The Disclosure Statement Does Not Contain Adequate Information and Fails to Satisfy

         the Requirements of Section 1125 of the Bankruptcy Code

   4. The Disclosure Statement does not contain “adequate information” within the meaning of

         section 1125 of the Bankruptcy Code and cannot be approved unless it is modified to
Case 20-61915-bem        Doc 65    Filed 10/26/20 Entered 10/26/20 10:12:09              Desc Main
                                   Document     Page 2 of 9



        provide additional and clarifying information. Section 1125(b) of the Bankruptcy Code

        conditions a debtor’s solicitation of votes on a proposed chapter 11 plan on the bankruptcy

        court’s determination that the disclosure statement contains “adequate information.”

        Section 1125(a) of the Bankruptcy Code defines “adequate information” as information of

        the kind, and in sufficient detail to enable a hypothetical, reasonable investor to make an

        informed judgment about the Plan.

   5. While noting that all need not be disclosed in every case, bankruptcy courts within this

        jurisdiction have prescribed the following non-exhaustive list of factors to consider for

        purposes of determining the sufficiency of “adequate information” in a disclosure

        statement (the “Metrocraft Factors”):

               (1) events which led to the filing of a bankruptcy petition; (2) a description of the
               available assets and their value; (3) the anticipated future of the company; (4) the
               source of information stated in the disclosure statement; (5) a disclaimer; (6) the
               present condition of the debtor while in Chapter 11; (7) the scheduled claims; (8)
               the estimated return to creditors under a Chapter 7 liquidation; (9) the accounting
               method utilized to produce financial information and the name of the accountants
               responsible for such information; (10) the future management of the debtor; (11)
               the Chapter 11 plan or a summary thereof; (12) the estimated administrative
               expenses, including attorneys' and accountants' fees; (13) the collectability of
               accounts receivable; (14) financial information, data, valuations or projections
               relevant to the creditors' decision to accept or reject the Chapter 11 plan; (15)
               information relevant to the risks posed to creditors under the plan; (16) the actual
               or projected realizable value from recovery of preferential or otherwise voidable
               transfers; (17) litigation likely to arise in a non-bankruptcy context; (18) tax
               attributes of the debtor; and (19) the relationship of the debtor with the affiliates.

        In Re Metrocraft Pub. Serv., Inc., 39 B.R. 567 (Bankr. N.D. Ga. 1984).

        Here, certain material information, including that which is described more fully below, is

required before an informed judgment can be made about the Plan.

   I.   The Disclosure Statement Lacks Information Regarding Key Relationships

   A. Relationships Between Debtors and Affiliates
Case 20-61915-bem      Doc 65    Filed 10/26/20 Entered 10/26/20 10:12:09            Desc Main
                                 Document     Page 3 of 9



   6. The Disclosure Statement filed on behalf of the Debtor is one (1) of seven (7) entities

      whose chapter 11 petitions for relief are being administered in the Northern District of

      Georgia.

   7. According to Debtor’s Voluntary Petition only one (1) entity, the National Assistance

      Bureau, Inc., is an affiliate of Gordon Jensen Health Care Association, Inc. (Dkt. #1)

   8. The Disclosure Statement fails to contain any explanation of the relationship between the

      other entities and the Debtor. An explanation of the relationship between the affiliated

      entities and any impact to such affiliated entities caused by the Debtor’s Disclosure

      Statement and Chapter 11 plan should be provided.

   9. Moreover, the Disclosure Statement lacks information and adequate details concerning

      intercompany loans. According to Debtor’s Schedules and financial statements along with

      testimony by the Debtor’s representative at the meeting of creditors there were voluminous

      intercompany transactions (or loans) totaling approximately $5,000,000.00, of which

      $3,000,000.00 are owed to Christopher F. Brogdon. The Disclosure Statement should be

      amended to identify any intercompany loans, and schedules of assets and liabilities should

      be amended accordingly

   B. Relationships Between Professionals/ Ordinary Course Retainees & Insiders

   10. The Disclosure Statement states that Debtor’s president Scott Hardin will continue in the

      same role for the Reorganized Debtor. Further, that Marsh Pointe Management, LLC and

      Conquest Health Systems, LLC will continue to manage the Knollwood facility. Scott

      Hardin signed the Petition on behalf of the Debtor as President.

   11. The Disclosure Statement does not reveal the relationship between the Debtor, Marsh

      Pointe Management, LLC, and Christopher F. Brogdon. Nor does it disclose the
Case 20-61915-bem          Doc 65     Filed 10/26/20 Entered 10/26/20 10:12:09              Desc Main
                                      Document     Page 4 of 9



         relationship between Conquest Health Systems, LLC and Scott Hardin To provide

         creditors, potential purchasers or investor with sufficient facts enabling them to make an

         informed decision concerning the value and viability of the Debtor and the possible

         payments to, or releases of liability being provided to insiders (as well as from a basic

         corporate governance perspective), and their respective affiliates, the Disclosure Statement

         must provide additional information concerning related party transactions and affiliate

         relationships. At a minimum, the Disclosure Statement should describe all prepetition and

         postpetition related party transactions involving the officers, directors, owners, investors,

         managers and other affiliates or related parties, along with the Debtor’s assessment of any

         potentially colorable estate causes of action related to each such transaction. All known

         interests and claims held by the insiders and their affiliates in the Debtor, known potential

         purchaser(s) must also be disclosed to enable creditors make informed decisions regarding

         treatment of their claims and to evaluate potential conflicts of interest, particularly as they

         may relate to strategic decisions of the Debtor to liquidate.

   12. At a minimum, substantially more disclosure is needed regarding Debtor’s relationships

         with its affiliates, their relationships with each other, and insider transactions or conflicts

         of interest, in general, as they relate to the Debtor.

   II.   The Disclosure Statement Lacks Sufficient Information Regarding Debtor’s Assets &

             Liabilities

   13. The Disclosure Statement is not sufficient relating to the Debtor’s Assets and Liabilities.

         Pertinent information must be included with the disclosure statement and not a mere recital

         of the information contained in the schedules, or statement of financial affairs at the time

         of filing the petition for relief but should also reflect information provided in the Debtor’s
Case 20-61915-bem                  Doc 65        Filed 10/26/20 Entered 10/26/20 10:12:09                                  Desc Main
                                                 Document     Page 5 of 9



            monthly operating reports. The disclosure statement should include a chart showing: each

            scheduled asset; value on petition date; disposition after filing the petition; current status;

            whether insured; current value; and basis for valuation.

     14. Additionally, the Disclosure Statement fails to adequately provide information regarding

            the Debtor’s 100% ownership interest in Knollwood NH, LLC. The disclosure statement

            should include a statement addressing the Debtor’s 100% ownership interest in

            Knollwood NH, LLC on petition date, current status and value.

     15. The Disclosure Statement fails to include any historical financial information of the Debtor

            after the filing of the bankruptcy, or future projections. The Debtor’s most recently filed

            monthly operating report for the month of August 2020 shows Gordon Jensen Health Care

            Association, Inc., is operating at a loss, unable to make payments to it secured creditors

            and its only asset, Knollwood nursing home facility is rapidly depreciating. As such,

            creditors and parties in interest cannot evaluate the viability of the Debtor to continue

            operations until the sale of the Knollwood facility.

     III.   The Disclosure Statement Fails To Address Pending Causes of Action

     16. The Disclosure Statement fails to address the pending civil litigation and potential claims

            against the estate as listed on the Debtor’s Statement of Financial Affairs (Dkt #18, Item

            7) and Schedule F (Dkt #18) held by individuals 1 which, if included in Class 2 significantly

            impacts the distribution to other general unsecured creditors.




1
  The Debtor lists the following creditors on Schedule F: Linda Bottoms, as Admin., for a wrongful death claim of an unknown amount; Dianne
Barlow as Executrix for a wrongful death claim of an unknown amount, Dianne Barlow as Executrix filed Proof of Claim No. 1 in the amount of
$1, 000,000.00.
Case 20-61915-bem          Doc 65    Filed 10/26/20 Entered 10/26/20 10:12:09              Desc Main
                                     Document     Page 6 of 9



   IV.   The Disclosure Statement Provides Vague Financial Information Relevant To The

            Creditors' Decision To Accept Or Reject the Chapter 11 Plan

   17. The treatment of the unsecured creditors (Class 2) is unclear for several reasons. Class 2

         will be paid a “pro rata portion of the proceeds from the sale of Knollwood after BOKF

         and all priority claimants have been paid in full.” There is no “pro rata” definition provided

         and it is unclear as it does not explain what it means specifically for distributions to this

         class because the definition only refers to payments only after BOKF and priority claims

         are paid in full. The phrase is also unfairly vague because the “proceeds from the sale of

         Knollwood after BOKF and all priority claimants have been paid in full” are not limited or

         defined explicitly. The only specificity relating to distribution is that “[i]n no event will

         the Debtor be required to make any Distribution from the Distribution Fund that is less than

         $25.00. If a Distribution to a Creditor is less than $25.00, the Debtor may withhold that

         Distribution until such time as the total Distributions to which such Creditor is entitled

         equal or exceed $25.00.” As a result, the creditors in Class 2 are unable to make an

         informed decision.

   18. As set forth above, without this information, it is not possible for creditors to make

         meaningful decisions regarding the potential success of the Debtor’s Plan. As a result, the

         Disclosure Statement does not contain adequate information within the meaning of Section

         1125 of the Bankruptcy Code.

                                        Reservation of Rights

   19. The United States Trustee reserves her right to object to any other deficiencies in Debtor’s

         Disclosure Statement prior to its approval and Chapter 11 Plan including during hearings

         thereon.
Case 20-61915-bem        Doc 65    Filed 10/26/20 Entered 10/26/20 10:12:09              Desc Main
                                   Document     Page 7 of 9



                           OBJECTION TO CHAPTER 11 PLAN

   20. The United States Trustee objects to the confirmation of the Plan on the following grounds

      that the Plan appears to violate Section 1129(a)(5)(B) because it fails to include

      compensation details for the Debtor’s post-confirmation manager who is an insider.

   21. The United States Trustee objects to confirmation of the Plan because it may not be

      feasible.

   22. The Plan categorizes the majority of the classes as impaired when at this juncture it is

      unknown whether or not their claims will be satisfied from the sale or auction of the

      Knollwood facility. The status of the majority of classes as impaired is speculative.

   23. The Plan does not appear to be feasible at this time. The results of the sale or auction of

      the Knollwood facility are necessary to determine the feasibility of the Plan. A delay in

      confirmation until after the conclusion of the sale or auction of the Knollwood facility will

      not prejudice any creditors.

   24. Finally, since the distribution to the unsecured creditors contemplated for Class 2 is unclear

      the feasibility of such distributions cannot be determined. This class relies on the amounts

      “available for distribution,” yet there is no mechanism for periodic reporting, parameters

      on expenses, or an opportunity to object.

   25. Without this information, the UST and other parties cannot examine the feasibility of the

      Debtor’s Plan on an ongoing basis. It is thus unclear whether the Debtor has the ability to

      maintain operations until the sale or auction of the Knollwood facility. Further, that the

      sale or auction of the Knollwood facility will actually occur and that the sale proceeds will

      be sufficient to pay creditors. As a result, the Debtor has not met the requirements set forth

      in Section 1129(a)of the Bankruptcy Code.
Case 20-61915-bem       Doc 65    Filed 10/26/20 Entered 10/26/20 10:12:09            Desc Main
                                  Document     Page 8 of 9



   26. In addition, the Plan fails to indicate the Debtor’s requirement to file post-confirmation

       reports indicating payments under the Plan and in its ongoing operations utilizing forms

       approved by the UST pursuant to 11 U.S.C. § 1106(a)(7) and Federal Rule of Bankruptcy

       Procedure 2015(a)(5). In the event the Court approves confirmation, the UST requests the

       order confirming the Plan include this requirement.

       WHEREFORE, the United States Trustee prays the Court to deny approval of the

Disclosure Statement and confirmation of the Plan and to grant such other and further relief

as the Court deems just and proper.



                                      NANCY J. GARGULA
                                      UNITED STATES TRUSTEE,
                                      REGION 21

                                      /s/ Vanessa A. Leo
                                      Vanessa A. Leo
                                      Georgia Bar No. 410598
                                      United States Department of Justice
                                      Office of the United States Trustee
                                      Suite 362, Richard B. Russell Building
                                      75 Ted Turner Drive, S.W.
                                      Atlanta, Georgia 30303
                                      Phone: 404-331-4437
                                      E-mail: Vanessa.A.Leo@usdoj.gov
Case 20-61915-bem         Doc 65   Filed 10/26/20 Entered 10/26/20 10:12:09               Desc Main
                                   Document     Page 9 of 9



                                 CERTIFICATE OF SERVICE

        This is to certify that I have on this day served the foregoing United States Trustee's
Objection to final approval of the Disclosure Statement for Gordon Jensen Health Care
Association, Inc., and confirmation of the Plan of Liquidation using the Bankruptcy Court’s
Electronic Case Filing program, which sends a notice of this document and an accompanying link
to this document to the following parties who have appeared in this case under the Bankruptcy
Court’s Electronic Case Filing program:

James A. Higgins jhiggins@fdlaw.com
Walter E. Jones wjones@balch.com, fednoticesatl@balch.com
Patrick Silloway psilloway@balch.com, ddaley@balch.com
Theodore N. Stapleton tstaple@tstaple.com
Gary L. Wimbish gwimbish@wilkesmchugh.com, dtansill@wilkesmchugh.com;
dthomason@wilkesmchugh.com

         I further certify that on this day, I caused a copy of this document to be served via United
 States First Class Mail, with adequate postage prepaid on the following parties at the address
 shown for each.

Gordon Jensen Health Care Association, Inc.
C/O Scott Hardin
455 East Paces Ferry Road, NE
Suite 302
Atlanta, GA 30305

Marcus & Millichap Real Estate Investment Brokerage Company
C/O Mike Pardoll
405 Eagle Bend Drive
Waxhaw, NC 28173


Dated: October 26, 2020
                                                      NANCY J. GARGULA
                                                      UNITED STATES TRUSTEE
                                                      REGION 21
                                                                 /s/
                                                      Vanessa A. Leo,
                                                      Georgia Bar No. 410598
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      Suite 362, Richard B. Russell Building
                                                      75 Ted Turner Drive, S.W.
                                                      Atlanta, Georgia 30303
                                                      Phone: 404-331-4437
                                                      E-mail: Vanessa.A.Leo@usdoj.gov
